Mr. Robert Hoffman, D.C., President Arkansas State Board of Chiropractic Examiners 2020 West Third Street, Suite 1C Little Rock, Arkansas 72205
Dear Mr. Hoffman:
This is in response to a request, on behalf of the Arkansas State Board of Chiropractic Examiners, for an opinion on the following two questions:
  1. Are free x-rays looked upon as unethical and cause any trouble with the BCBS? If free x-ray coupons are offered based upon necessity, Medicare people are automatically entitled to receive their x-rays free  whether they have a coupon or not. [Emphasis original.]
  2. Has the AG's office ruled that it is unreasonable to expect Medicare patients to have to `search' for coupons in order to receive benefits that other consumers receive?
In response to your first question, we should note that the "BCBS" or Blue Cross/Blue Shield, the Arkansas administrator for the Medicare program, will likely be unconcerned about the providing of free x-rays by chiropractors, because Medicare does not pay for x-rays or other diagnostic or therapeutic services furnished or ordered by a chiropractor. 42 C.F.R. § 410.22(b)(2).
In response to your second question, the Attorney General's
Office has never, at least as far back as records are maintained, ruled on the subject of Medicare patients having to "search" for coupons in order to receive benefits that other consumers receive.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb